Undercofler, Chief Justice.
Leonard Ingram was convicted of burglary and sentenced to 15 years in March, 1977. In December, 1978, he was granted habeas corpus relief by order of this court and given an out-of-time appeal. On remittitur, the habeas court, Wayne Superior Court, ordered the sheriff to hold the prisoner for 30 days for the sheriff of Muscogee County to return him to that jurisdiction for his appeal. "If the Petitioner is not surrendered to Muscogee authorities and afforded counsel and permitted to file for an out-of-time appeal within that period, the writ shall be made absolute and he shall be discharged from custody. ” Ingram was turned over to the Muscogee Sheriff, but the notice of appeal was not filed nor an attorney appointed within the 30-day period.
The Public Defender was appointed in April, 1979, *840but nothing was then done. Finally, in October, due to the exhortations of Ingram himself, the Prisoner Legal Counseling Project agreed to take over his case. It filed another habeas corpus seeking Ingram’s release based on the delay. The habeas court denied relief and this is Ingram’s appeal from that ruling. We affirm.
Submitted May 23, 1980
Decided May 27, 1980.
James C. Bonner, Jr., for appellant.
E. H. Polleys, Jr., Lenny F. Davis, William J. Smith, District Attorney, for appellee.
Ingram urges that he is entitled to be released, or at least be given a new trial, under the terms of the order on remittitur entered by the Wayne Superior Court. Pretermitting questions of jurisdiction where the prisoner has been removed from one county to another, we hold that the drastic relief requested here is not demanded under these facts. Compare Little v. Hopper, 236 Ga. 321 (223 SE2d 667) (1976). Ingram is entitled to an out-of-time appeal within a reasonable period of time. That appeal is now pending in the Court of Appeals, where we are certain it will receive prompt and careful consideration.
The habeas court properly ruled that no cause has been shown for Ingram’s release.

Judgment affirmed.


All the Justices concur, except Hill, J., who dissents.